UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013 – April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard International Explorer ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard International Explorer Fund 7.38% S&P EPAC SmallCap Index 6.33 International Small-Cap Funds Average 5.13 International Small-Cap Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2013, Through April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Explorer Fund $18.50 $19.10 $0.420 $0.288 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2014, Vanguard International Explorer Fund returned 7.38%. This result outdistanced that of its benchmark, the S&P EPAC SmallCap Index, and the average return of its international small-capitalization fund peers. International stocks returned less than the overall U.S. market for the period, but unlike in the United States, small-cap stocks abroad outperformed those of larger companies. The fund posted positive results in nine of ten market sectors, with industrial stocks leading the way. Recent progress was sporadic, but stocks continued to climb For the half year ended April 30, U.S. stocks returned almost 8%, notwithstanding the patches of turbulence the market has encountered in 2014. Technology stocks, for example, turned in a rocky performance amid concerns about pricey valuations. Weak economic data from China and the conflict in Ukraine also unsettled investors. International stocks, in aggregate, returned nearly 3%, with the developed markets of Europe faring the best. The developed markets of the Pacific region and emerging markets, where China’s weakness was felt most, declined. Global economic and political shifts are, of course, as inevitable as they are unpredictable. Broad diversification remains the best way to manage the 2 risks they pose to your portfolio. As Joe Davis, our chief economist, noted recently, “Having a broader portfolio tends to moderate those individual issues, and that’s always, I think, a valuable starting point for investors.” Despite low yields, the bond market experienced a surprising rally Bonds continued to emerge from the struggles that marked much of 2013, when the market was roiled by the prospect that the Federal Reserve would reduce its stimulative bond-buying. In January, however, when the reduction actually began, investors seemed to take the news in stride. The broad U.S. taxable bond market returned 1.74% for the six months. The yield of the 10-year Treasury note ended April 30 at 2.69%, up from 2.54% on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 4.08%. Money market funds and savings accounts posted paltry returns as the Fed’s target for short-term interest rates remained at 0%–0.25%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% -0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 CPI Consumer Price Index 1.51% 1.95% 2.14% 3 Strength in Europe helped offset weaker results elsewhere International Explorer’s two advisors oversee a broadly diversified portfolio of more than 300 stocks in about 30 countries. A majority of the fund’s assets are invested in Europe. That market gained modestly, with smaller companies doing particularly well as investors anticipated an emergence from the region’s second recession since the 2008–2009 financial crisis. The advisors took advantage of this optimism to register notable results in Italy, Germany, France, and the Netherlands. These selections helped boost the fund’s European returns to about 12%, just ahead of the index’s results. The fund’s competition against the unmanaged benchmark was also aided by solid picks in the Pacific region. Although stocks of smaller companies there retreated as a group by a few percentage points, the advisors’ holdings, led by those in Japan and Hong Kong, enabled the fund’s Pacific portfolio to hold steady. The advisors were less successful in emerging markets, where their selections gained little ground. Underperformance was particularly pronounced in China and Brazil. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Explorer Fund 0.36% 1.51% The fund expense ratio shown is from the prospectus dated February 25, 2014, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2014, the fund’s annualized expense ratio was 0.39%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: International Small-Cap Funds. 4 Among sectors, industrial and information technology companies delivered profitable results. Consumer-oriented holdings also outpaced their index counterparts, particularly in the Pacific region. The fund’s financial stocks lagged, however, especially in Europe. The region’s small-cap financial sector rose 13% in the index, but the advisors’ holdings underperformed by about 4 percentage points. An underweighting of the industry also hurt. Currency fluctuations always influence returns for U.S. investors sending money abroad. The euro and British pound gained value versus the U.S. dollar for the period, helping returns for U.S. investors. On the other hand, the Japanese yen weakened against the dollar, reducing returns for fund shareholders. You can find more information about the International Explorer Fund’s performance and positioning in the Advisors’ Report that follows this letter. Balancing investors’ ‘home bias’ and the benefits of diversification Many investors have a natural tendency to focus on companies close to home. But this “home bias” can lead to missed opportunities to diversify a portfolio internationally. Stocks of companies based outside the United States account for about half the global equity market. Vanguard’s analysis of more than four decades of data shows that, on average, adding such stocks to a U.S. portfolio would have reduced the volatility of returns. This benefit has generally persisted even as economies and markets have become more integrated. International stocks offer exposure to a wider array of economic and market forces, producing returns that can vary from those of U.S. stocks—which helps to reduce volatility risk. Of course, the impact of diversification changes over time as returns, volatility levels, and correlations between foreign and domestic stocks change. Deciding how much to allocate to international stocks depends on your view regarding the short-term and long-term trade-offs. These include potential exposure to currency fluctuations and generally higher transaction and investment costs. Vanguard suggests that allocating 20% of your equity holdings to non-U.S. stocks may be a reasonable starting point. (You can read more in Global Equities: Balancing Home Bias and Diversification , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2014 5 Advisors’ Report For the six months ended April 30, 2014, Vanguard International Explorer Fund returned 7.38%. Your fund is managed by two independent advisors, a strategy that enhances its diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These comments were prepared on May 22, 2014. Vanguard International Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Schroder Investment 83 2,193 The advisor employs a fundamental investment Management North America Inc. approach that considers macroeconomic factors while focusing primarily on company-specific factors, including a company’s potential for long-term growth, financial condition, quality of management, and sensitivity to cyclical factors. The advisor also considers the relative value of a company’s securities compared with those of other companies and the market as a whole. Wellington Management 14 366 The advisor employs a traditional, bottom-up approach Company, LLP that is opportunistic in nature, relying on global and regional research resources to identify both growth-oriented and neglected or misunderstood companies. Cash Investments 3 91 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 6 Schroder Investment Management North America Inc. Portfolio Manager: Matthew F. Dobbs Head of Global Small Companies International small-company equities made further progress over the period, with the S&P EPAC SmallCap Index returning 6.33%. That outpaced the results of larger-cap equities, as the S&P EPAC Large/MidCap Index returned 4.02%. Aided by currency gains, Europe continued to outperform. Continental European small-caps rose amid generally improving economic expectations and leading indicators, as well as broadly accommodating monetary conditions. Peripheral markets were supported by some contraction in yield spreads across the core countries and growing evidence of economic recovery. Returns were good, with smaller companies ahead of larger peers in every sector except energy. The United Kingdom also did well, though small-company returns there merely matched those of large-caps as relatively modest large-cap valuations attracted inflows. Asian and emerging-market returns were muted, with Japan down despite strong earnings momentum and ongoing monetary stimulation. Countervailing factors there included anticipation of an April increase in the national sales tax and disappointment at the glacial pace of structural reform. The most significant boost to relative returns came from stock selection in Japan, particularly among industrials (Asahi Diamond, Yushin Precision, Obara Group), with lesser contributions from materials (Kureha, Nihon Parkerizing) and consumer cyclicals such as Koito Manufacturing and Nifco. Although a number of our financial holdings did poorly (Sumitomo Real Estate, Tokai Tokyo Financial), their impact was more than offset by the portfolio’s low exposure to the sector. In the United Kingdom, solid returns came from industrials (Ashtead Group, DCC, Ricardo), consumer cyclicals (Sports Direct), and information technology (CSR, Domino Printing). Elsewhere in Europe, industrial holdings also stood out, most notably Italian civil engineering group Maire Tecnimont and Groupe Eurotunnel. Other areas of strength included information technology (RIB Software, XING) and materials (Borregaard). Consumer cyclicals, where German retailer Tom Tailor has struggled to integrate an acquisition, and financials disappointed. Although our portion of the fund eked out a positive return in the Pacific region (excluding Japan) and in emerging markets, neither matched its corresponding return in the broader benchmark. Successes included port operator Gujarat Pipavav and specialist finance company Shriram Transport Finance in India and Matahari Department Store in Indonesia. In developed Asian markets, exporters such as Techtronic and Johnson Electric performed well. 7 We experienced contrasting fortunes with New Zealand telecom operator Chorus (hurt by unfavorable regulatory developments), India’s Idea Cellular (affected by spectrum auctions), and Chinese auto distributor and retailer Baoxin Auto (hindered by a slowing economy). We continue to concentrate on companies offering relatively visible growth and sustainable returns with stronger-than-average balance sheets and focused, shareholder-friendly management. Although market movements have naturally occasioned some changes in the portfolio’s European exposure, the extent has been fairly modest. In continental Europe particularly, although a number of holdings reached our assessment of fair value (and therefore were sold), we have found a good flow of attractive new investment opportunities across a range of markets and sectors. However, we have reduced exposure to the United Kingdom in favor of adding to emerging markets (primarily India) and to a lesser extent Japan. Wellington Management Company, llp Portfolio Manager: Simon H. Thomas Senior Vice President and Equity Portfolio Manager Despite geopolitical tensions involving Ukraine, concerns about a slowdown in China’s economic growth, and tepid growth in Europe, international equities moved higher during the period. Investors took solace in comments by the European Central Bank and China’s government suggesting that stimulus measures might be ramped up. They were further emboldened by signs of expansionary traction in Japan, continued evidence of a Eurozone recovery, solid U.S. corporate earnings, and robust merger and acquisition activity. Our portion of the fund was restrained by stock selection in the financial, materials, and consumer discretionary sectors. Sector allocation, largely as a result of our bottom-up stock selection process, was also modestly negative. By region, our underweighting of Asia helped relative performance. This was more than offset by our overweight position in Japan and underweight allocation to Europe, both of which detracted. The largest relative laggards included Mothercare, Yamato, and Sanrio. Mother-care, a U.K.-based retailer of baby clothing and educational toys, reported lower-than-expected earnings. Underlying factors included gross margin pressure in its U.K. business and lower traffic as a result of unseasonable weather in Russia and the Middle East, both important regions for the company. We developed concerns about management’s communication with shareholders and sold our position. After a period of strong performance, shares of Japan-based steel manufacturer Yamato fell despite earnings results that were in line with expectations. The company has benefited from the construction industry recovery in the United States and the Middle East, which 8 we expect will continue. We used recent price weakness as an opportunity to add to our position. Shares of Sanrio, a Japan-based character product company known for its Hello Kitty brand, declined when its president’s likely successor passed away suddenly, generating concerns about management uncertainty. We sold the stock because we believe these difficulties might impede the company’s ability to execute its restructuring plan. Top contributors to relative performance included Groupe Fnac, USG People, and Azimut. Groupe Fnac, a leading French retailer of consumer electronics, CDs, DVDs, books, and video games, rose following strong earnings results in the fourth quarter of 2013. We sold the stock as it approached our price target. Netherlands-based temporary-employment company USG People advanced thanks to an uptick in employment in Europe. In addition, USG is in a better position after selling a business in which it had endured losses and lacked critical scale. We still hold the position. Milan-based asset management firm Azimut outperformed on news of potential merger and acquisition activity and continued improvement in fundamentals, as well as the overall strengthening of Italy’s economic climate. We sold the stock because it reached our price target. Relative to the benchmark, at the end of the period we were most overweighted in industrials, health care, and energy and most underweighted in information technology, consumer staples, and utilities. By region, we were most overweighted in Japan and most underweighted in Europe. After the past year’s strong market performance, it is important to be cautious about companies whose share prices have risen dramatically but for which growth has not yet materialized. Stocks with high valuations can be severely punished in the event of disappointment. On the other hand, because our investment process leads to a bias toward high quality, an ongoing market rally could become a challenge as we reach a point in the cycle that could benefit lower-quality companies. 9 International Explorer Fund Fund Profile As of April 30, 2014 Portfolio Characteristics MSCI S&P AC EPAC World SmallCap Index ex Fund Index USA Number of Stocks 324 3,224 1,812 Median Market Cap $2.1B $2.2B $35.5B Price/Earnings Ratio 18.8x 21.7x 16.4x Price/Book Ratio 1.8x 1.5x 1.7x Return on Equity 11.0% 9.8% 14.6% Earnings Growth Rate 11.8% 9.0% 9.4% Dividend Yield 2.0% 2.2% 2.9% Turnover Rate (Annualized) 46% — — Ticker Symbol VINEX — — Expense Ratio 1 0.36% — — Short-Term Reserves 2.8% — — Sector Diversification (% of equity exposure) MSCI S&P AC EPAC World SmallCap Index ex Fund Index USA Consumer Discretionary 19.0% 17.1% 10.5% Consumer Staples 5.4 5.9 10.0 Energy 3.4 2.6 9.5 Financials 19.0 22.3 26.6 Health Care 8.3 6.2 8.2 Industrials 23.8 24.0 11.1 Information Technology 7.0 9.0 6.6 Materials 10.3 9.4 8.7 Telecommunication Services 2.5 1.3 5.3 Utilities 1.3 2.2 3.5 Volatility Measures MSCI S&P AC EPAC World SmallCap Index ex Index USA R-Squared 0.97 0.93 Beta 0.99 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Delta Lloyd NV Life & Health Insurance 1.4% Freenet AG Wireless Telecommunication Services 1.3 Helvetia Holding AG Multi-line Insurance 1.3 Smurfit Kappa Group plc Paper Packaging 1.2 Glanbia plc Packaged Foods & Meats 1.1 Storebrand ASA Life & Health Insurance 1.1 Groupe Eurotunnel SA Highways & Railtracks 1.1 Borregaard ASA Specialty Chemicals 1.1 Andritz AG Industrial Machinery 1.1 Techtronic Industries Co. Household Appliances 1.0 Top Ten 11.7% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 25, 2014, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratio was 0.39%. 10 International Explorer Fund Market Diversification (% of equity exposure) S&P MSCI EPAC AC World SmallCap Index ex Fund Index USA Europe United Kingdom 18.0% 20.2% 15.7% Germany 7.8 8.2 6.8 Ireland 5.6 0.2 0.2 Italy 4.9 2.7 1.9 France 4.6 8.7 7.6 Switzerland 4.5 8.5 6.7 Denmark 3.7 1.5 1.0 Sweden 3.3 3.1 2.3 Norway 2.5 0.9 0.6 Netherlands 1.6 1.8 1.9 Austria 1.5 0.3 0.2 Other 1.4 5.9 4.3 Subtotal 59.4% 62.0% 49.2% Pacific Japan 20.8% 19.3% 13.7% Australia 5.3 6.0 5.7 South Korea 2.3 4.3 3.3 Singapore 1.9 1.5 1.1 Hong Kong 1.7 2.0 2.0 Other 0.5 0.2 0.1 Subtotal 32.5% 33.3% 25.9% Emerging Markets India 3.1% 0.0% 1.4% Taiwan 1.2 0.0 2.5 Other 3.7 0.6 13.2 Subtotal 8.0% 0.6% 17.1% North America 0.1% 0.1% 7.4% Middle East 0.0% 0.5% 0.4% Other 0.0% 3.5% 0.0% 11 International Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003, Through April 30, 2014 Note: For 2014, performance data reflect the six months ended April 30, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Explorer Fund 11/4/1996 27.57% 20.56% 9.33% See Financial Highlights for dividend and capital gains information. 12 International Explorer Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (93.4%) 1 Australia (4.3%) Computershare Ltd. 1,514,826 17,461 Mirvac Group 10,014,243 16,342 Iluka Resources Ltd. 1,921,351 15,962 Amcor Ltd. 1,617,810 15,526 Ansell Ltd. 812,971 13,691 Incitec Pivot Ltd. 3,205,064 8,603 * Recall Holdings Ltd. 1,113,498 4,705 SAI Global Ltd. 916,972 3,644 PanAust Ltd. 2,114,958 3,181 * Transpacific Industries Group Ltd. 2,805,103 2,917 Tox Free Solutions Ltd. 840,513 2,707 Nufarm Ltd. 587,529 2,273 Seek Ltd. 136,719 2,141 Domino’s Pizza Enterprises Ltd. 108,033 1,993 Challenger Ltd. 206,254 1,357 * Karoon Gas Australia Ltd. 396,057 910 Austria (1.5%) Andritz AG 458,923 28,508 Kapsch TrafficCom AG 85,000 4,718 Schoeller-Bleckmann Oilfield Equipment AG 31,974 4,065 *,^ Mayr Melnhof Karton AG 9,000 1,146 Zumtobel AG 47,147 980 Rosenbauer International AG 411 39 Belgium (0.4%) D’ieteren SA/NV 80,033 3,703 Cie d’Entreprises CFE 29,268 3,225 Ackermans & van Haaren NV 19,509 2,523 Brazil (0.5%) BR Properties SA 1,412,388 11,281 Magazine Luiza SA 726,800 2,487 Canada (0.1%) Pacific Rubiales Energy Corp. 99,500 1,624 * Niko Resources Ltd. 6,173 12 China (1.2%) ^ Baoxin Auto Group Ltd. 9,677,000 7,330 Shenzhou International Group Holdings Ltd. 2,005,000 6,918 Dah Chong Hong Holdings Ltd. 10,202,000 6,493 Yuexiu Transport Infrastructure Ltd. 10,012,000 5,125 * WuXi PharmaTech Cayman Inc. ADR 79,649 2,708 Shanghai Fosun Pharmaceutical Group Co. Ltd. 535,000 1,816 Minth Group Ltd. 334,000 526 Haitian International Holdings Ltd. 4,000 8 Denmark (3.6%) * Jyske Bank A/S 430,000 23,641 * Auriga Industries Class B 575,000 21,295 GN Store Nord A/S 725,000 17,515 * Matas A/S 630,646 17,297 * OW Bunker A/S 240,000 7,896 DSV A/S 120,778 4,034 H Lundbeck A/S 137,452 4,006 Finland (0.4%) * Sanitec Corp. 600,000 6,916 Vaisala Oyj 100,000 3,254 Tikkurila Oyj 58,083 1,442 13 International Explorer Fund Market Value Shares ($000) France (4.1%) Groupe Eurotunnel SA 2,150,000 28,864 * Korian-Medica 454,545 17,062 Eurofins Scientific SE 50,000 13,885 Rubis SCA 190,000 13,529 Naturex 72,960 6,404 Lectra 600,000 6,323 * Montupet 73,000 6,042 Imerys SA 58,464 5,134 Saft Groupe SA 115,000 4,090 Wendel SA 19,640 2,961 Eurazeo SA 33,796 2,849 * Inside Secure SA 412,288 2,083 109,226 Germany (7.2%) Freenet AG 1,000,000 34,634 MTU Aero Engines AG 280,000 26,400 XING AG 160,000 20,500 * Tom Tailor Holding AG 890,000 17,312 Sartorius AG Preference Shares 120,000 15,627 Tipp24 SE 190,000 13,709 SAF-Holland SA 846,810 12,670 Delticom AG 219,948 10,473 RIB Software AG 550,000 8,588 CTS Eventim AG 115,000 7,325 * SHW AG 100,000 6,002 * Suss Microtec AG 611,000 5,938 Grenkeleasing AG 40,882 4,283 ^ Rheinmetall AG 46,887 3,124 ElringKlinger AG 44,994 1,817 DMG MORI SEIKI AG 45,834 1,444 ^ STRATEC Biomedical AG 24,362 1,116 190,962 Hong Kong (1.7%) Techtronic Industries Co. 8,419,500 26,901 Johnson Electric Holdings Ltd. 9,890,500 9,460 Yue Yuen Industrial Holdings Ltd. 2,613,500 8,097 44,458 India (3.0%) Idea Cellular Ltd. 9,629,587 21,528 * Gujarat Pipavav Port Ltd. 15,036,675 20,589 Cipla Ltd. 1,920,427 12,673 Shriram Transport Finance Co. Ltd. 720,522 8,792 Apollo Hospitals Enterprise Ltd. 470,010 6,981 Multi Commodity Exchange of India Ltd. 509,658 4,509 McLeod Russel India Ltd. 883,951 3,955 79,027 Indonesia (0.5%) * Matahari Department Store Tbk PT 6,467,100 8,403 Ciputra Property Tbk PT 73,359,500 4,618 Gajah Tunggal Tbk PT 5,602,800 930 13,951 Ireland (5.4%) Smurfit Kappa Group plc 1,400,000 31,189 Glanbia plc 2,000,000 29,870 Paddy Power plc 250,000 19,289 Grafton Group plc 1,500,000 14,754 * Dalata Hotel Group plc 2,956,507 11,936 FBD Holdings plc 422,053 10,184 IFG Group plc 3,312,005 7,869 Irish Continental Group plc 160,000 6,419 * Origin Enterprises PLC 530,000 5,733 * Irish Residential Properties REIT plc 3,302,682 4,720 141,963 Italy (4.6%) Maire Tecnimont SPA 7,000,000 25,534 * Sorin SPA 7,000,000 21,367 Amplifon SPA 2,882,260 18,822 Prysmian SPA 579,722 15,099 * Banca Popolare dell’Emilia Romagna SC 1,300,000 14,985 Credito Emiliano SPA 1,000,000 10,251 ^ Beni Stabili SPA 3,828,368 3,422 * Anima Holding SPA 467,000 2,754 MARR SPA 125,000 2,421 DiaSorin SPA 48,355 1,995 Ei Towers SPA 31,914 1,816 Immobiliare Grande Distribuzione 930,022 1,728 Banca Generali SPA 43,959 1,384 Salvatore Ferragamo SPA 30,081 953 122,531 Japan (18.7%) NEC Networks & System Integration Corp. 699,300 14,774 Nitta Corp. 710,900 14,604 Eagle Industry Co. Ltd. 889,300 14,076 Kureha Corp. 2,964,000 14,016 Koito Manufacturing Co. Ltd. 643,600 13,998 ^ Kuroda Electric Co. Ltd. 854,300 13,725 Tokai Tokyo Financial Holdings Inc. 1,969,200 13,230 Arcs Co. Ltd. 657,900 13,199 Aica Kogyo Co. Ltd. 599,300 12,533 Tsuruha Holdings Inc. 123,500 12,430 Nihon Parkerizing Co. Ltd. 567,300 12,365 JSP Corp. 811,300 12,183 14 International Explorer Fund Market Value Shares ($000) Trusco Nakayama Corp. 531,900 11,987 Asahi Diamond Industrial Co. Ltd. 858,800 11,622 Kissei Pharmaceutical Co. Ltd. 486,500 11,393 Plenus Co. Ltd. 471,300 10,756 Mitsui Sugar Co. Ltd. 2,579,000 10,701 Musashi Seimitsu Industry Co. Ltd. 477,400 10,535 Daibiru Corp. 1,050,100 10,479 Hitachi High-Technologies Corp. 457,400 10,463 Lintec Corp. 510,300 9,489 Nabtesco Corp. 432,800 9,343 Nippon Densetsu Kogyo Co. Ltd. 606,000 8,993 Nippon Soda Co. Ltd. 1,568,000 8,712 Sumitomo Real Estate Sales Co. Ltd. 263,500 7,903 Hitachi Transport System Ltd. 502,700 7,714 Ai Holdings Corp. 481,200 7,677 ^ Yushin Precision Equipment Co. Ltd. 257,300 7,427 Takasago International Corp. 1,511,000 7,387 Glory Ltd. 271,000 7,011 Unipres Corp. 352,600 6,813 ^ Modec Inc. 301,500 6,681 Obara Group Inc. 165,400 6,214 Nichi-iko Pharmaceutical Co. Ltd. 395,700 6,138 Tsutsumi Jewelry Co. Ltd. 265,500 6,019 ^ OBIC Business Consultants Ltd. 166,100 5,382 SCSK Corp. 198,100 5,240 Mitsubishi UFJ Lease & Finance Co. Ltd. 1,007,000 4,968 Hoshizaki Electric Co. Ltd. 107,000 4,330 Shinsei Bank Ltd. 2,183,000 4,256 ^ Zuiko Corp. 76,400 4,254 Yamato Kogyo Co. Ltd. 136,100 3,925 ^ Message Co. Ltd. 114,600 3,678 Zenkoku Hosho Co. Ltd. 158,600 3,552 GLP J-Reit 3,534 3,488 CyberAgent Inc. 82,200 3,394 Hitachi Metals Ltd. 244,000 3,313 Asahi Intecc Co. Ltd. 90,500 3,312 Nippon Shinyaku Co. Ltd. 187,000 3,294 Amada Co. Ltd. 449,000 3,247 IHI Corp. 772,000 3,078 Icom Inc. 130,500 3,004 Nikkiso Co. Ltd. 265,200 2,972 Denyo Co. Ltd. 198,700 2,961 Yokogawa Electric Corp. 212,100 2,900 Kumiai Chemical Industry Co. Ltd. 413,000 2,808 THK Co. Ltd. 128,000 2,705 Aeon Mall Co. Ltd. 111,180 2,651 Iida Group Holdings Co. Ltd. 169,500 2,529 * Joyful Honda Co. Ltd. 66,020 2,441 Mitsubishi Gas Chemical Co. Inc. 420,000 2,425 Nihon Nohyaku Co. Ltd. 188,500 2,349 ^ Tokyo Tomin Bank Ltd. 220,500 2,288 IBJ Leasing Co. Ltd. 98,600 2,256 Shionogi & Co. Ltd. 127,600 2,237 Kakaku.com Inc. 155,300 2,216 ^ Ferrotec Corp. 410,500 2,214 Makino Milling Machine Co. Ltd. 297,000 2,211 Tenma Corp. 163,200 2,133 ^ Jamco Corp. 106,800 1,912 DMG Mori Seiki Co. Ltd. 151,600 1,891 Japan Petroleum Exploration Co. 49,600 1,846 Nafco Co. Ltd. 121,200 1,803 ^ Yumeshin Holdings Co. Ltd. 200,100 1,717 Sanwa Holdings Corp. 277,000 1,692 ^ Internet Initiative Japan Inc. 70,800 1,643 Nippon Thompson Co. Ltd. 349,000 1,591 Nippon Shokubai Co. Ltd. 124,000 1,431 Jaccs Co. Ltd. 322,000 1,429 Shizuoka Gas Co. Ltd. 201,700 1,214 Digital Garage Inc. 72,100 1,055 Matsui Securities Co. Ltd. 108,900 1,003 ^ Pocket Card Co. Ltd. 148,200 971 Ichiyoshi Securities Co. Ltd. 79,100 943 Yaskawa Electric Corp. 77,100 869 Nifco Inc. 27,200 760 ^ Fujikura Kasei Co. Ltd. 99,600 544 Luxembourg (0.4%) Samsonite International SA 1,494,600 4,749 * Reinet Investments SCA 168,093 3,803 *,2 O’Key Group SA GDR 178,049 1,572 Malaysia (0.3%) Bursa Malaysia Bhd. 3,336,100 7,759 Mexico (0.1%) Fibra Uno Administracion SA de CV 553,600 1,809 Grupo Sanborns SAB de CV 881,000 1,446 15 International Explorer Fund Market Value Shares ($000) Netherlands (1.5%) Delta Lloyd NV 1,400,000 36,846 USG People NV 215,037 3,720 New Zealand (0.5%) Fletcher Building Ltd. 1,475,159 12,544 Norway (2.5%) * Storebrand ASA 5,300,000 29,751 Borregaard ASA 4,134,522 28,737 Kongsberg Gruppen AS 206,468 4,846 Petroleum Geo-Services ASA 136,215 1,645 Philippines (0.2%) * Robinsons Retail Holdings Inc. 3,105,740 4,674 Singapore (1.8%) UOL Group Ltd. 2,322,000 11,922 Mapletree Industrial Trust 9,634,880 11,087 First Resources Ltd. 4,598,000 9,443 * Vard Holdings Ltd. 8,494,000 6,562 Jardine Cycle & Carriage Ltd. 150,000 5,625 Noble Group Ltd. 2,741,000 2,822 Indofood Agri Resources Ltd. 1,424,000 1,213 South Korea (2.2%) Hankook Tire Co. Ltd. 408,362 23,692 ^ Halla Visteon Climate Control Corp. 363,090 15,193 ^ Sung Kwang Bend Co. Ltd. 386,521 9,065 BS Financial Group Inc. 318,270 4,873 Green Cross Corp. 21,596 2,669 CJ O Shopping Co. Ltd. 6,559 2,319 Lotte Chemical Corp. 7,355 1,164 Sweden (3.2%) ^ Intrum Justitia AB 900,000 26,092 Loomis AB Class B 900,000 24,550 Byggmax Group AB 1,700,000 14,243 * Bufab Holding AB 957,582 9,425 Opus Group AB 2,577,981 5,056 * Concentric AB 162,260 2,296 Haldex AB 158,439 2,032 * Seamless Distribution AB 350,000 1,763 Switzerland (4.3%) Helvetia Holding AG 67,000 33,396 Clariant AG 720,000 14,198 Orior AG 200,000 12,924 ^ EFG International AG 900,000 11,404 Kuoni Reisen Holding AG 23,008 10,161 Gategroup Holding AG 182,057 5,673 Schweizerische National-Versicherungs- Gesellschaft AG 78,000 5,405 * Interroll Holding AG 8,495 5,285 * Dufry AG 25,922 4,290 Ascom Holding AG 205,470 3,822 Partners Group Holding AG 12,974 3,553 ^ Tecan Group AG 26,289 3,288 OC Oerlikon Corp. AG 98,377 1,567 Taiwan (1.1%) Giant Manufacturing Co. Ltd. 2,374,000 18,588 CTCI Corp. 3,710,000 5,925 Chroma ATE Inc. 1,851,000 4,774 Yungtay Engineering Co. Ltd. 369,000 1,089 Thailand (0.6%) Hemaraj Land and Development PCL 78,955,100 8,879 LPN Development PCL 12,974,800 7,031 United Arab Emirates (0.3%) * Lamprell plc 3,000,000 7,780 United Kingdom (17.2%) Grainger plc 4,915,405 17,738 Telecom Plus plc 560,000 14,660 WS Atkins plc 675,000 14,640 DCC plc 275,000 14,101 IG Group Holdings plc 1,266,131 13,616 Millennium & Copthorne Hotels plc 1,400,000 13,143 Dechra Pharmaceuticals plc 1,100,000 12,814 Ashtead Group plc 850,000 12,594 Kier Group plc 422,352 11,871 Elementis plc 2,521,590 11,837 CSR plc 1,200,000 11,660 Premier Oil plc 2,000,000 11,452 * Persimmon plc 500,000 11,096 Inchcape plc 1,000,000 10,863 * Kennedy Wilson Europe Real Estate plc 622,900 10,728 Berendsen plc 600,000 10,486 Daily Mail & General Trust plc 760,000 10,476 Ricardo plc 875,000 10,019 Berkeley Group Holdings plc 255,144 9,900 John Wood Group plc 725,000 9,613 16 International Explorer Fund Market Value Shares ($000) Photo-Me International plc 3,750,000 8,547 London Stock Exchange Group plc 275,000 8,428 Soco International plc 1,100,000 8,040 Senior plc 1,650,000 7,974 Spirit Pub Co. plc 5,998,575 7,953 Domino Printing Sciences plc 600,000 7,859 Investec plc 880,454 7,769 * EnQuest plc 3,250,000 7,543 N Brown Group plc 862,917 7,479 * Findel plc 1,600,365 7,306 SIG plc 2,250,000 7,292 QinetiQ Group plc 2,000,000 7,126 A.G.BARR plc 642,521 6,714 Bodycote plc 525,000 6,478 Halma plc 675,000 6,413 * Pets at Home Group plc 1,701,219 6,398 * LMS Capital plc 4,144,854 5,793 Micro Focus International plc 415,384 5,448 Devro plc 1,400,000 4,998 * Just Retirement Group plc 1,771,468 4,885 Eco Animal Health Group plc 1,608,166 4,749 Mears Group plc 521,866 4,423 Direct Line Insurance Group plc 983,727 4,162 Tyman plc 830,336 4,010 Hays plc 1,557,723 3,974 Booker Group plc 1,524,268 3,792 TalkTalk Telecom Group plc 750,250 3,636 Hansteen Holdings plc 2,048,033 3,566 James Fisher & Sons plc 152,787 3,332 Savills plc 322,988 3,272 Informa plc 376,186 3,072 Crest Nicholson Holdings plc 500,287 2,944 De La Rue plc 186,540 2,585 Michael Page International plc 324,038 2,574 Hunting plc 169,196 2,422 Henderson Group plc 550,186 2,338 Keller Group plc 131,533 2,219 Domino’s Pizza Group plc 236,687 2,057 Big Yellow Group plc 228,862 1,989 * Thomas Cook Group plc 601,867 1,779 Unite Group plc 231,255 1,651 Howden Joinery Group plc 297,245 1,636 Ultra Electronics Holdings plc 48,095 1,379 * Ophir Energy plc 292,577 1,303 AZ Electronic Materials SA 180,811 1,231 Redrow plc 236,337 1,144 Chemring Group plc 226,153 856 * Pinnacle Staffing Group plc 673,983 — Total Common Stocks (Cost $1,926,567) Temporary Cash Investments (8.2%) 1 Money Market Fund (7.8%) Vanguard Market Liquidity Fund, 0.124% 205,885,653 205,886 Face Amount ($000) Repurchase Agreement (0.2%) Goldman Sachs & Co. 0.050%, 5/1/14 (Dated 4/30/14, Repurchase Value $4,900,000, collateralized by Federal National Mortgage Assn. 3.000%–9.000%, 3/1/15–11/1/43, and Federal Home Loan Mortgage Corp. 2.500%–11.500%, 7/1/14–12/1/42, with a value of $4,998,000) 4,900 4,900 U.S. Government and Agency Obligations (0.2%) Federal Home Loan Bank Discount Notes, 0.110%, 7/16/14 2,500 2,499 Federal Home Loan Bank Discount Notes, 0.090%, 8/6/14 800 800 Freddie Mac Discount Notes, 0.105%, 6/18/14 1,700 1,700 Total Temporary Cash Investments (Cost $215,785) Total Investments (101.6%) (Cost $2,142,352) 17 International Explorer Fund Market Value ($000) Other Assets and Liabilities (-1.6%) Other Assets 32,502 Liabilities 4 (73,634) (41,132) Net Assets (100%) Applicable to 138,682,946 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,649,514 Net Asset Value Per Share $19.10 At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 2,013,292 Overdistributed Net Investment Income (11,176) Accumulated Net Realized Gains 98,076 Unrealized Appreciation (Depreciation) Investment Securities 548,294 Futures Contracts 395 Forward Currency Contracts 538 Foreign Currencies 95 Net Assets 2,649,514 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
